Notice of Pre-AIA  or AIA  Status
         The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of claims
            Claims 23-24, 26-30, 32-35 and 37 are pending.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 2/5/2021 has been entered.

	The amendment filed 2/5/2021 which amends claims 23 and 32-35, and adds claim 37
has been entered. Claim 37 is drawn to the examined invention.  Claims 1-22 were canceled by the amendment filed 5/6/2015; and claims 25, 31 and 36 were canceled by the amendment field 5/7/2018. Claims 23-24, 26-30, 32-35 and claim 37, and elected species “ADAMTS13” protein (claim 24) are under examination.    

		Continuation data and claimed benefit 
This application is a CON of 12847956 filed 7/30/2010 (Now US Pat. No. 8945895)
which claims benefit of 61230308 filed 7/31/2009 under 35 U.S.C. 119(e).


The amendment (filed 2/5/2021) necessitates the following new grounds of the rejection.

                                  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

          
 [1] Claims 23, 26-28, 30, 32-35 and 37 are rejected under 35 U.S.C. 103 (a) as being unpatentable over US Pat. No. 5786458 (‘458), US Pat. No. 4239854 (‘854), US 20030133829 (‘829), US Pat. No. 5716645 (‘645) and US20090130714 (‘714), as evidenced by US20050282250 (‘250).
Claim interpretation;
The claim 23 is directed to a method of inactivating lipid-enveloped virus contaminants in a protein solution comprising a therapeutic protein; the method comprises steps: 
(i) immobilizing said therapeutic protein on an ion-exchange resin in the absence of a solvent-detergent that is capable of inactivating the virus; then, 
(ii) incubating the protein (on-column, i.e., while the protein still remains bound to said resin) with said “solvent-detergent” and an organic solvent; wherein said incubation reduces protein aggregation; thereby, inactivating virus contaminants in the protein solution comprising the therapeutic protein.

‘458 teaches a method of viral inactivation of a solution containing a biologically active protein, comprising the steps of 1) contacting the solution with an immobilized ligand in a chromatographic support/resin under conditions to allow biologically active protein to bind to the ligand, and 2) subjecting the bound biologically active protein to a viral inactivation treatment under conditions that the  biologically active protein remains bound to the ligand (i.e., on-column viral inactivation), followed by eluting/recovering the biologically active protein. The resultant biologically active protein substantially retains its biological activity [advantage] (see abstract, and ref claim 1 of ‘458) and has increased purity [advantage] (see ref claim 2 of ‘458). ‘458 discloses that said method results in less denaturation [advantage] of the biologically active protein (bound the immobilized ligand) than if the treatment are performed on free biologically active protein in solution (ref claim 1, ‘458).
Particularly,  ref. claim 1 of ‘458 discloses a method of viral inactivation of a solution containing a biologically active protein (such as thrombin) comprising step of contacting the solution (having viral contaminants) with a polypeptide affinity resin (col.3, line 60; and col.4, lines 60-61) which stabilizes the biologically active protein during viral inactivation, wherein said “contacting” is done under conditions which allow the biologically active protein to bind the 4 of ‘458), wherein said “bound” is equivalent to instant “immobilized” (claim 23).
‘458 teaches that “solvent-detergent” mixture  has been widely used to prevent transmission of (i.e., inactivate) enveloped viruses (col.1, lines 25-27, ‘458); said “solvent-detergent” can be chosen and incorporated into the viral inactivation where protein  stability is a problematic issue (col.3, lines 31-35, ‘458). ‘458 provides solution (containing the therapeutic protein such as thrombin) with viral contaminant derived from human plasma (col.4, line 60 to col.5, line 2, ‘458).
The above-mentioned step of ‘458 is reads on instant step “providing a protein solution comprising a therapeutic protein and possibly comprising lipid-enveloped virus contaminant”, and instant step “immobilizing said therapeutic protein on … without the presence of a solvent-detergent …” in claim 23.
 Next, ‘458 teaches the step of subjecting the bound (immobilized) protein to a viral inactivation treatment under conditions while the protein still being bound on the chromatographic column/resin. Since the “viral inactivation treatment” step of ‘458 is performed when the proteins remain bound (immobilized) to the chromatographic resins, the ‘458 method is an “on-column” viral inactivation, which is effective against viruses having lipid-enveloped viruses (col.1, lines 28-30, ‘458). The ‘458 method result in less denaturation of the protein than if the treatment were performed on the free protein in solution (i.e., without being bound to affinity resin) thus enabling recovery of a greater percentage of activity [advantage] (see col.2, lines 46-49, ‘458; and ref. claim 1, step b of ‘458). 
These together are applied to instant step “subsequently incubating said therapeutic protein, while said therapeutic protein remains immobilized on said ion exchange resin, with said solvent-detergent mixture …” (claim 23).  
Further, ‘458 teaches that the viral inactivation (‘458) results in a greater amount of activity recovered from the method of ‘458 invention compared to the amount recovered without using the method disclosed by ‘458 (see col.3, lines 19-23). Since said “greater amount of activity” must be property of soluble form or non-aggregated form (whereas aggregated form is misfolded) of the protein since aggregation is associated with inactive protein  due to incorrect folding while the active protein is correctly folded as evidenced by [0066] and [0068], ‘250, the method of ‘458 produces a reduced amount of the aggregated form of said protein, which reads on the instant limitation “…results in reduced formation of aggregates of said therapeutic protein compared to …while therapeutic protein is not immobilized” (lines 15-17, claim 23).  

Yet, ‘458 does not expressly teaches the use of ion exchange resin for the on column  viral inactivation. ‘458  however has taught the “solvent-detergent” treatment of proteins is widely used very long in life (stability in operation) which is particularly important for the enzymes (col.1, line 66 to col. 2, line 4, ‘854); and wherein the ion-exchange resins having CM groups have unique affinity to many enzyme proteins (col.1, lines 7-9, ‘854). It is noted that thrombin in ‘458 (col.,2, lines 56-61) is an enzyme of serine protease activity. 
Moreover, it is also known in the art (‘829) that  the solvent/detergent treatment with non-ionic solvents is compatible with large-scale column chromatography on ion-exchange resins ([0003], lines 22-24, ‘829).
Thus, in view of the above-discussed advantages of the amphoteric ion-exchange resins (‘854), i.e., allowing for large amount of enzyme proteins to be bound with prolong life time (i.e., stabilizing proteins)  on the resins which have unique affinity to many enzyme proteins,  it would have been prima facie obvious for one skilled in the art to choose amphoteric ion-exchange resins (‘854) for the on-column viral inactivation with the solvent-detergent  (‘458) that has been widely used for viral inactivation without need of the heat inactivation thereof with reasonable expectation of success.

Regarding “non-ionic detergent”, ‘458 does not expressly teach that the “detergent” is a non-ionic detergent and using  ion exchange resin (claim 23), it has been known in the art (‘829) that combination of detergent with a solvent to disrupt the outer lipid envelope is a well-established viral inactivation method and used in manufacturing human plasma-derived biological products ([0002], ‘829). Particularly, ‘829 teaches that the solvent/detergent treatment with non-ionic solvents is compatible with large-scale column chromatography on ion-exchange resins ([0003], lines 22-24, ‘829), wherein the detergent is non-ionic detergent (claim 23) such as Triton X-100 with Tween 80  and TNBP (solvent) which are widely used for obtaining therapeutic protein such as FVIII and IgG ([0003], lines 20-22, and [0005]-[0006],‘829) and wherein the ion-exchange resins are DEAE Sephadex anion exchange resins (claim 33) (see [0071], line 3, ‘829); and wherein the non-ionic detergent Teween 80 effectively inactivate viral pathogens ([0051], [0054]-[0055], ‘829).

Thus, it would have been prima facie obvious for one of ordinary skill in the art at to use the solvent-detergent, e.g.,  Tween 80 (detergents) with tri-N-butyl phosphate “TNBP” (solvent) viral inactivation method which has been widely used for in manufacturing human plasma-derived biological products such as FVIII and IgG ([0002] and [0003], lines 20-22; and [0005], ‘829), wherein the solvent-detergent treatment is highly effective for inactivating pathogens, but which has no denaturing effect on selected blood proteins ([0013], lines 1-4, ‘829). Meanwhile, the viral inactivation art (‘829) has particularly taught the solvent-detergent treatment is compatible with large-scale column chromatography on ion-exchange resins ([0003], lines 22-24, ‘829). Moreover, it has been known in the art that enzyme immobilized on ion-exchange resins has long life time, i.e., improved stability (col.2, lines 18-22, ‘854). 
 Moreover, ‘458 has taught the strategy of “on-column viral inactivation” (i.e., subjecting the biologically active protein that has been immobilized/bound to chromatographic resins to a viral inactivation treatment while said protein remains bound to the resin) followed by eluting/recovering the protein from the resins, wherein the protein is isolated/purified from the sample having contaminants with viruses such as lipid-enveloped viruses. Said strategy offers the technique for both the viral inactivation  and purify of a protein of interest in the same step so as to allows for economies of scale and efficiency in the therapeutic protein production in the manufacturing process [advantages] (col.5, lines 7-14, ‘458). Furthermore, the “on-column viral inactivation” method  (‘458) not only allows for increased purity of protein isolated but also allows that the resultant protein (after the viral inactivation by solvent-detergent treatment) to remains its biological activity (see above corresponding teachings by ‘458). Since, as discussed above, the solvent-detergent treatment is compatible with large-scale column chromatography on ion-exchange resins (‘829), one of ordinary skill in the art would have readily chosen and use the amphoteric ion-exchange resins (‘854), which offers the advantages of the immobilized  enzyme proteins thereto with very long in life (i.e., stability in operation) in addition large amount of proteins bound on the resins,  for  the on-column viral inactivation (‘458) so as to obtain large amount of the desired viruses free therapeutic protein with reasonable expectation of success in the absence of unexpected results. Thus, the combined references’ teachings render claim 23 and claims  30, 32 and 33 prima facie obvious. 

The following is the rejection of claims 26-28, 30, and 34-35 and 37 .
Regarding claim  26, ‘829 has taught using Tween and Triton X-100 with TNBP (tri-N-butyl phosphate)  for the viral inactivation ([0003], lines 19-22, ‘829), and has suggested the use of  1% Tween 80 (i.e., polysorbate  80, as evidenced by page 7, line 11, instant specification) with solvent 0.3% TNBP (claim 26) ([0067], ‘829). Moreover, the prior art  (‘645) has suggested the use of viral activity-reducing solvent TNBP (0.3 (v/v)) mixed with nonionic detergent such as polylobate 80 (0.3% (v/v)) and Triton X-100 (1.0% (v/v)) which results in a solvent-detergent claim 26) (see col.9, lines 36-40, ‘645), wherein the protein is incubated with the solvent-detergent for 1 hour (claim 27) (col. 9, line 40, ‘645). As such, viral activity can be reduced to undetectable level for lipid enveloped virus (see col.5, line 65 to col.6, line 3; and col.5, lines 25-26, ‘645). Here, the total detergent (Tween 80 and Triton X-100) concentration would be 1.3 % and solvent (TNBP) concentration is 0.3 % wherein the “1.3% meets the limitation “at /east 0.1% detergent” and the “0.3% meats the limitation “ at least 0.1% solvent”  in claim 34.
Regarding claim 28, ‘829 has taught elution of protein (virally inactivated) from the DEAE ion exchange column ([0066], ‘829). It has been known in the purification art (‘714) that ion exchange chromatography column is equilibrated with an “equilibrium buffer” which can be used as a “storage buffer” (claim 28) for storing the protein prior to performing chromatography,  and then the protein  to be purified is eluted using the “equilibrium buffer” ([0035], ‘714), as applied to claim 28.  
Regarding claim 30, ‘829 has taught, after the elution of the protein which is virally inactivated, the eluent is concentrated by ultra-diafiltration  (claim 30) ([0068], ‘829), 
	Regarding claim 35 and new claim 37 , the primary reference ‘458 has taught that the activity of protein can be recovered from the viral inactivation by about 80% preferably (col.3, lines 10-13, ‘458), and that substantial denaturation (that causes protein aggregation) means a loss of at least about 80% of the activity of the protein, and thus, it is desirable to recover proteins with as little denaturation (aggregation) as possible (col.3, lines 10-18, ‘458). Further, ‘458 has taught that the method (i.e., on-column viral inactivation) of ‘458 results in a greater amount of activity recovered as compared to the amount recovered without using said method (see col., 3, lines 18-23, ‘’458).  Since aggregation is associated with inactive protein  due to incorrect folding while the active protein is correctly folded as evidenced by [0066] and [0068], ‘250, the method of ‘458 would result in a greater amount of activity which is at least 80% recovered from the denaturation/aggregation (see above), it is reasonable to expected that at least about 50% reduction (claim 35) in the formation of aggregation or at least about 10% less aggregates pf the therapeutic protein (new claim 37).
	Therefore, the combination of references’ teachings renders the claims prima facie obvious.  
 
The applicants’ response to the above 103 rejection

It is noted that the above obviousness rejection is new grounds of the rejection necessitated by the amendment (filed 2/5/2021) which renders the applicants’ arguments set forth at pages 5-19 moot. Yet, for the purpose compact prosecution, the relevant arguments by applicants will be briefly addressed below. 
At pages 16-18, the response asserts that the claimed method is directed to unexpected results supported by Fielder Declaration  and Example 3and Table 2 of instant specification  he solvent-detergent solution for viral inactivation is added to a protein that is immobilized on a resin) results in the formation of aggregates is significantly reduced (samples 3 and 4) as compared to solvent- detergent treatment is a solution which  is not “on column”  (sample 1) (see pages 17-18, the response). Thus, applicants infer that the unexpected and surprising results are absent in the cited art, and that ‘the combination of the references of ‘458 (Baumbach), ‘954 (Neslund). ‘645 (Tse),  ‘407 ( Stopera), Alexandratos, ‘228 (Chang), ‘699 (Bacher) and ‘032 (MacGregor) does not render claim 23 obvious. 

The applicants’ argument s are found not persuasive because ‘458 has taught the on-column  viral inactivation with the solvent-detergent  wherein the solvent-detergent treatment for viral inactivation has been well known in the art (see the above new grounds of the rejection of claim 23 by the combined teachings of‘458, ‘854. ‘829. ‘645, ‘714 as evidence by ‘250.
In particular,  ‘458 has taught that the activity of protein can be recovered from the viral inactivation (on column) by about 80% (col.3, lines 10-13, ‘458), and that substantial denaturation (that causes protein aggregation) means a loss of at least about 80% of the activity of the protein, and thus, it is desirable to recover proteins with as little denaturation (which reads on “aggregation”) as possible (see col.3, lines 10-18, ‘458). Furthermore, ‘458 method can result in a greater amount of activity recovered as compared to the amount recovered without using the method (i.e., on column solvent detergent treatment) of ‘458 (col., 3, lines 18-23, ‘’458).  It has been known in protein aggregation art that aggregation is associated with inactive protein  due to incorrect folding while the active protein is correctly folded (see [0066] and [0068], ‘250), wherein the “active” is indicative of soluble/non-aggregate. Thus, the “on column” viral inactivation in the presence of the “solvent-detergent” taught by ‘458 would be expected to produce greater amount of bioactive protein having much less aggregate protein thereof relative to the method without using “on column” but using routine solvent-detergent treatment to inactivate virus.
MPEP states that “Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention’ (see MPEP 716.01(d)), and that “[A]pplicants must further show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage” (see MPEP 2145(II)). In this case, the significant reduction of the formation of aggregates shown by instant example 3 by comparison of samples 3 and 4 to sample 1 is not considered to be greater than those which would have been expected from the prior art to an unobvious extent. This is because both  ‘458 and instant application disclose the same viral inactivation strategy/process, i.e., “on column” solvent-detergent treatment of the  protein sample (from plasma which ha viral contamination) wherein the solvent detergent mixture/composition comprising non-ionic detergent and TNBP has been known in the prior art. Moreover, ‘458 has taught that  the 
	In addition, at pages 7-16, the response asserts that the method of ‘458 (Baumbach) of on column viral inactivation is directed to using affinity resin rather than the ion exchange resin as claimed, and asserts that ‘458 reference has noted that viruses added to the column and subjected to heat would not be stabilized because the ligand is specific for only the target protein (col.2, lines 63-65, ‘458); and thus, due to different chromatographic mode actions between affinity resin and ion exchange resin, one skilled artisan would not expect ion exchange resin binding to exert a stabilizing effect (p.11, paragraphs 2-3; p.12, 3rd paragraph to p.13, 1st paragraph; and Fiedler Declaration ¶ 37-43); i.e., affinity ligands and ion exchange ligands are not art recognized as equivalent and do not serve the same purpose (p.12, the response; and Fiedler Declaration ¶ 24-43). Thus, the response infers that ‘458 and other cited reference do not render the claim 23 obvious. 
The applicants’ argument are found not persuasive. It is noted that that the above new grounds of the rejection with the cited references (‘458, ‘854, ‘829, 645 and ‘714) has established prima facie  case of obviousness of claim 23 regrading using ion exchange chromatograph for the solvent-detergent mediated viral inactivation. 
In spite of ‘458 teaching that binding of thrombin protein to affinity peptide ligand can increase stability of the protein compared to the unbound protein thereof, ‘458 has taught/suggested that the “solvent detergent”, as an alternative mean to “heat” inactivation of viruses, is widely used approach for viral inactivation (see above corresponding discussion), has disclosed a strategy of the on column viral inactivation, i.e., the inactivation is performed during the protein remaining on chromatographic column.  According, the relative art (‘829) has taught using solvent with non-ionic detergent to inactivate viruses and that the non-ionic detergent Teween 80 effectively inactivate viral pathogens (‘829, see above corresponding discussion).   
Regarding the chromatographic resins used in the on column viral inactivation (‘458), it has been known in the related protein purification art (‘854) that large amount [advantage] of  enzyme proteins can be immobilized on an amphoteric ion-exchange resins comprising both cation CM groups and anion-exchange groups with very long in life (stability in operation) [advantage] of said enzyme proteins, wherein the ion-exchange resins having CM groups have unique affinity to many enzyme proteins (see the above corresponding discussion).  In addition, ‘854 has taught that ion-exchange resins having CM groups have unique affinity to many enzyme proteins (see above discussion). It is noted thrombin disclosed by ‘458 is an “enzyme” of serine protease activity. Having known that the non-ionic detergent Teween 80 in the solvent detergent composition can effectively inactivate viral pathogens (‘829), one skilled in the art would have 
Since heat can result in protein denaturation, stabilizing the protein by immobilizing it on chromatographic resin/affinity ligand can reduce said tendency to denature protein (‘458) by heat treatment.  Because the amphoteric ion-exchange resins (‘458)  offers immobilized (bound) enzyme proteins to have very long in life (i.e., stability in operation); this stabilizing effect of said ion-exchange resins would have readily motivate one skilled in the art to use it in the “on column” viral inactivation strategy/method disclosed by ‘458 with the “solvent-detergent” treatment without applying any heat for said viral inactivation with reasonable expectation of success. Thus, the the argument that “viruses added to the column and subjected to heat would not be stabilized because the ligand is specific for only the target protein” is not at issue herein because the modified on-column method does not need to use peptide affinity ligand when heat treatment (for viral inactivation) is applied; and therefore,  the applicants’ argument “one skilled artisan would not expect ion exchange resin binding to exert a stabilizing effect” is not persuasive. 
 Therefore, the combination of the references’ teachings render the claims prima facie obvious. 



 [2] Claim 24 is rejected under 35 U.S.C. 103 (a) as being unpatentable over US Pat. No. 5786458 (‘458), US Pat. No. 4239854 (‘854), US 20030133829 (‘829), US Pat. No. 5716645 (‘645) as evidenced by US20050282250 (‘250) as applied to claim 23 from which claim 24 depends, and further in view of US 20060073535 (‘535) and WHO technical report (Series No. 924, 2004).
The teaching of claim 23 by the cited references has been set forth above.
	The cited references ‘458, ‘854, ‘829, ‘645, ‘714 and ‘250 do not expressly teach that the therapeutic protein is ADAMTS13 (“Disintegrin-like and Metallopeptidase with Thrombospondin Type 1 Motif 13”) (elected species, claim 24).

	The relative prior art (‘535) teaches thrombotic Thrombocytopenia Purpura (TTP) is a life threatening thrombotic microangiopathic disease; the cause of TTP has been known to be linked to abnormalities in a metalloproteinase called “ADAMTS13”  (a von Willebrand factor cleaving protease)  which is present in significant levels in plasma (see [0004], ‘535).  Thus, there is high demand for purifying ADAMTS13 and use of the purified ADAMTS13 for 535) wherein the purification of ADAMTS13 from plasma is carried out using ion exchange chromatography ([0061], lines 7-12, ‘535). Also, ‘535 teaches that it has been known that the a therapeutic protein is prepared/purified from the human plasma is suffering from viral contamination (see col.5, lines 1-4, ‘458).
	The reference WHO technical report discloses “Human blood (plasma) is the source of a wide range of medicinal products used for the prevention and treatment of variety of often life-threatening injuries and disease” and teach "Viral inactivation methods should be applied to all blood plasma-derived protein solution" (see page 154, lines 1-3 and 15-17, WHO reference).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to utilize the “on-column” viral inactivation (‘458) for purifying  the “ADAMTS13 protease”, because ADAMTS13 (which is highly demanded due to its usefulness in diagnosing TTP disease)  is purified from blood plasma which has been known to be suffering from viral contamination thereby being required for the viral inactivation. The  on-column” viral inactivation disclosed by ‘458 provides that advantages that both the viral inactivation  and protein purification at the same process which allows for economies of scale and efficiency in the therapeutic protein while the resultant protein from the viral inactivation retains its biological activity (see above corresponding discussion). It is also because the solvent-detergent treatment for said viral inactivation is compatible with large-scale column chromatography on ion-exchange resins has been known in the art (see [0003], lines 22-24, ‘829) and the ion-exchange chromatography has been known for feasible purification of the ADAMTS13 protease (‘535). Therefore, the combination of the references’ teaching renders the claim 24 prima facie obvious. 

The applicants’ response to the above 103 rejection
At page 19, the response filed 2/52021 asserts that ‘535 (Green field) and WHO reference do not remedy deficiencies of ‘458 with regard to using the ion exchange resin in the ‘458 method; and thus, the response infers that claim 24 is non-obvious over the cited art.
The applicants’ arguments are found not persuasive because the obviousness of using the ion exchange resin in the on-column viral inactivation (‘458) with the solvent-deterge (‘458) has been established by the cited references in the above new grounds of the rejection . Thus, there are no the deficiencies need to be remedy as asserted by applicants. Therefore, the 103 rejection stands. 

[3] Claim 29 is rejected under 35 U.S.C. 103 (a) as being unpatentable over US Pat. No. 5786458 (‘458), US Pat. No. 4239854 (‘854), US 20030133829 (‘829), US Pat. No. 5716645 (‘645) as evidenced by US20050282250 (‘250) as applied to claims 23 and 28 from which claim 416), US 20010034053 (‘053) and US20090130714 (‘714) and US 20090215025 (‘025). 
Claim interpretation: claim 29 depend from claims 23 and 28. Since none of claims 23 and 28 and 29 discloses a particular types of “protein”,  claim 29 is given BRI that the factors and components of the elution buffer such as “pH”, “calcium ion concentration”, “a buffer compound”, “non-ionic detergent” and “salt” are considered to apply to “a protein”. Thus, the following rejection is applied. 

The teaching of claims 23 and 28 by the cited references has been set forth above.
	The cited references ‘458, ‘854, ‘829, ‘645 and ‘250 do not expressly teach elution buffer in claim 29. 
It has been known that elution buffers for column chromatography are apparent to a skilled biochemist (see [0046], lines 5-6, ‘416). A skilled person will understand that the retention/elution time will depend on a number of factors, such as the pH and ionic strength of an elution buffer, temperature, column dimensions, protein load, and flow rate; and general information as to the effect of various parameters can be found in books of protein purification (see  [0063], lines 14-20, ‘053). Thus, depending on the types of ”a protein” that is subjected to ion-exchange chromatography (claims 23, 28 and 29) as well as type of the ion exchange resin that has been chosen, the “storage buffer’ (claim 29) that reads on “equilibrium buffer” which can be used as elution buffer for the ion exchange chromatography ([0035], ‘714) having pH greater than 7.0, containing 10 mM calcium ions and 0.05 non-ionic detergent  and a salt (claim 29) would have been within purview of one of ordinary skill in the art to determine and choose for the ion-exchange chromatographic purification of “a protein” via routine experimentation. 
It is noted that said “a protein” (claim 23 from which claim 29 depends) has been known to be subjected to the “on-column” viral inactivation (‘458, see above discussion), and that the solvent/detergent treatment (for said viral inactivation) has been known to be compatible with large-scale column chromatography on ion-exchange resins as taught by ‘829 at [0003], lines 22-24, wherein the detergent is the “non-ionic detergent” (claim 29) such as Triton X-100 with TNBP (solvent) which are widely used for obtaining therapeutic protein such as FVIII and IgG ([0003], lines 20-22, ‘829). For example, for  the ion exchange column chromatographic purification of a protein (e.g., FVIII), the “buffer” that is applied onto the column  (which reads on a “storage buffer” in claim 29) contains 5 mM CaCl (which reads on “less than 10 mM calcium ions”, claim 29), 0.01% Tween-80 ( which is applied to “0.05% non-ionic detergent”, claim 29) and 0.1 M NaCl (which reads on “a salt”, claim 29) (see [0288], lines 1-4; and [0289], lines 6-10, ‘025) with pH about 6.8 (which is applied to “a pH of greater than 7.0, claim 29) (see [0287], line 9, ‘025).  

In addition, MPEP states that "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." and that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see MPEP 2144.5, (I), (II)-A). In this case, one skilled in the art would have known that depending on the type of “a protein” to be purified by certain type of ion exchange column/resin, the buffer (applied onto to the column) pH range or value would be varied, and thus, pH greater than 7.0 can be determined and applied to a certain type of “protein’ other than FVIII as discussed abov. Similarly, one skilled in the art would have known how to determine and choose proper concentration (%) for the “non-ionic detergent” such as “Tween-80” as a buffer component for certain type of ion- exchange column chromatographic purification of a certain type of “protein with reasonable expectation of success. Therefore, the claim 29 is pima facie obvious over the combined teachings of cited references.  

The applicants’ response to the above 103 rejection
At pages 19-20, the response filed 2/52021 asserts that ‘053 (Wings) and McAlister (‘416)  do not remedy deficiencies of ‘458 with regard to using the ion exchange resin in the ‘458 method; and thus, the response infers that claim 29 is non-obvious over the cited art.
The applicants’ arguments are found not persuasive because the obviousness of using the ion exchange resin in the on-column viral inactivation (‘458) with the solvent-deterge (‘458) has been established by the cited references with ‘458 in the above new grounds of the rejection . Thus, there are no the deficiencies need to be remedy as asserted by applicants. Therefore, the 103 rejection stands. 

Claim Rejection –Obviousness Type Double Patenting 

             The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23, 24 , 26-30, 32-35 and 37 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 10 and 12-14 and 16-18 of U.S. Pat.No. 8945895 (‘895). Although the conflicting claims are not identical, they are not patentable distinct from each other because of the reasons set forth below.
 Claim 1, 4, 10 and 12-14 of ‘895 claim  a method for purifying ADAMTS13 protein (elected species in claim 24, which is the species of “therapeutic protein’ in claim 23)  from a sample comprising ADAMTS13 protein and non-ADAMTS13 impurities, the method comprising the steps of: while subjecting said ADAMTS13 protein to virus inactivation with a solvent-detergent mixture comprising a non-ionic detergent and an organic solvent, the protein is immobilized on a cation exchange resin (claims 10, 12 and 14 of ‘895) wherein the solvent  is 0.3% Tri-N-butyl phosphate, and the non-ionic detergents  include 1% Triton X-100 and 0.3% Tween 80 (also called polylobate 80) (see claim 13 of ‘895). In addition, the specification of ‘893 sets forth when using the above mentioned solvent-detergent mixture, the aggregation of the ADAMTS13 protein are reduced by 50% (as evidenced by col.4, line 57 to col.5, line 3, the 
Claims 4 and 16 -18 of ‘895 disclose that the method further comprises eluting said protein from the cation exchange resin with a storage buffer (having a pH of greater than 7.0 and comprises less than 10 mM calcium ions, a buffering compound, 0.05% non-ionic detergent, and a salt), which is the common subject matters of instant claims 28 and 29. 
Claim 27 is included in the rejection because the condition of using the disclosed solvent-detergent mixture containing 0.3% Tri-N-butyl phosphate, 1% Triton X-100 and 0.3% Tween 80 for 30 minutes for 1 hour is particularly preferred as disclosed at col.5, line 62 to col.6, line2, the specification of ‘895. MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.5, (II)-A). In this case, the time range 30 min-1 hour is a workable range that can be determined through the routine experimentation carried out by one of ordinary skill in the art.  Thus, claim 27 is prima facie obvious over the ‘895 disclosure.
Therefore, the instant  claims and the claims of ‘895 discussed above are not patentably distinct from each other.

	Applicant’s response to the above ODP rejection
	At page 20, the response filed 2/5/2021 requests abeyance of the obvious-type double patenting rejection until allowable subject matter is indicated. Note that no allowable subject matter can be indicated with a standing ground of rejection. Applicant may wish to file the appropriate terminal disclaimer thereof. 
   
Conclusion			
 No claims are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL W LIU, Ph. D. whose telephone number is 571-272-0939.  The examiner can normally be reached on M-F 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Samuel Wei Liu/ 				Patent Examiner, Art Unit 1656
June 2, 2021


/SCARLETT Y GOON/QAS, Art Unit 1600